FILED

UNITED STATES DISTRICT COURT AUG 01 2019

FOR THE DISTRICT OF COLUMBIA Clerk, U S. District & Bankruptcy

Courts for the District of Columbia

BEN POURBABI, )
)

Plaintiff, )

v. ) Civil Action No. 19-1865 (UNA)

)

BRIAN F. KENNEY, ef al., )
)

Defendants. )

MEMORANDUM OPINION

 

This matter is before the Court on consideration of the plaintiff's application to proceed
in forma pauperis and his pro se complaint. Generally, the plaintiff challenges the jurisdiction of
the United States Bankruptcy Court for the Eastern District of Virginia and the validity of court
orders and actions of the bankruptcy trustees which, in effect, facilitated the disposition of the
plaintiff's assets pursuant to the divorce decree obtained by the plaintiffs former spouse in the
Fairfax County Circuit Court. The plaintiff asks this Court to dismiss bankruptcy petitions filed
on his behalf in the Eastern District of Virginia and to award him damages of $2 million. The
Court will dismiss the complaint in its entirety.

Because the bankruptcy judge is immune from suit, the plaintiffs claims against Judge
Kenney must be dismissed. See Mullis v. U.S. Bankr. Court for Dist. of Nevada, 828 F.2d 1385,
1389 (9th Cir. 1987) (affirming district court’s ruling that bankruptcy judges had absolute
judicial immunity from money damages); Jung v. Bank of Am., N.A., No. 18-cv-962, 2018 WL
6680579, at *4 (D.D.C. Dec. 19, 2018) (dismissing “all claims against the Pennsylvania state
judges and U.S. Bankruptcy Judge . .. on grounds of absolute immunity), appeal docketed, No.
19-7049 (D.C. Cir. May 29, 2019); Surani v. U.S. Bankr. Court, No. 13-cv-931, 2013 WL

3279265, at *2 (D.D.C. June 28, 2013) (“Plaintiffs cannot possibly prevail here because the
Complaint is based on the actions of the bankruptcy court judge, and the judge is entitled to
judicial immunity.”). The plaintiff's claims against the bankruptcy trustees, all of whom were
acting in their official capacities, must be dismissed because sovereign immunity bars these
claims. Surani, 2013 WL 3279265, at *1; Taylor v. U.S. Bankruptcy Court, No. 3:03 3:03-4117-
2, 2004 WL 3217865, at *1 (D.S.C. Aug. 26, 2004) (“In this case, Defendants United States
Bankruptcy Court and United States Trustee are agencies of the United States and are therefore
entitled to sovereign immunity from suit.”). Insofar as the plaintiff sues the trustees in their
individual capacities, each is protected by quasi-judicial immunity. See Mullis, 828 F.2d at
1390-91. Lastly, this federal district court is without jurisdiction to entertain an appeal of a
ruling of the U.S. Bankruptcy Court for the Eastern District of Virginia. See 28 U.S.C. § 158(a).
The Court will grant the plaintiff's application to proceed in forma pauperis, dismiss the

complaint, and deny the plaintiff's motion for injunctive relief. An Order is issued separately.

DATE: July 2-3, 2019 sey R a

United Shates District 7a udge
